Citation Nr: 0212893	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  99-22 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased disability evaluation for major 
depressive disorder with post-traumatic stress disorder 
(PTSD), currently evaluated as 50 percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to April 
1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating action of 
the RO in which the RO increased the evaluation for the 
veteran's service-connected major depressive disorder from 10 
to 50 percent.  Later in July 1999, the veteran filed a 
notice of disagreement with the 50 percent rating assigned.  
The RO issued a statement of the case in September 1999, and 
the veteran perfected his appeal with the filing of a 
substantive appeal in October 1999. 

In January 2001, the Board remanded the matter to the RO for 
additional development and adjudication.  The RO accomplished 
the requested development.   In a May 2002 rating action, the 
RO granted service connection for PTSD, and recharacterized 
the service-connected psychiatric disorder,  to include PTSD 
(as on the title page of this decision).  However, as the RO 
continued the 50 percent rating assigned for the veteran's 
overall psychiatric impairment, the claim for a higher 
evaluation has been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's major depressive disorder with PTSD is 
manifested, primarily, by at least one incident of slight 
memory loss periodic depression and anxiety, and occasional 
episodes of impaired thinking and/or impulse control; 
overall, these symptoms reflect occupational and social 
impairment with reduced reliability and flexibility. 

3.  Occupational and social impairment with, at least, 
deficiencies in most areas or inability to establish and 
maintain effective relationships, is not shown.  


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for major 
depressive disorder with PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9434 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has been accomplished.

Through the September 1999 statement of the case, the January 
2001 Board remand and the May 2002 supplemental statement of 
the case (SSOC), the veteran and his representative have been 
notified of the law and regulations governing entitlement to 
the benefit he seeks, the evidence which would substantiate 
his claim, and the evidence which has been considered in 
connection with his appeal.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and provided ample 
opportunity to submit information and evidence.  Moreover, as 
there is no indication that there is any existing, 
potentially relevant evidence to obtain, the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, is not here at 
issue.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  There are not outstanding hearing requests.  
Additionally, the RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  Pertinent VA treatment 
records have been associated with the claims file, and the RO 
has obtained VA treatment records from the facility 
identified by the veteran and arranged for the veteran to 
undergo VA examination in connection with the claim, most 
recently at the direction of the Board.  The Board notes that 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture, without remanding to the RO for any 
additional notification and/or development action.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  




I.  Background

In a July 1948 rating action, service connection was granted 
and a noncompensable rating assigned for anxiety reaction, 
effective from April 3, 1946.  In December 1998, the veteran 
submitted a claim for service connection for PTSD.  

During a February 1999 VA examination, the veteran reported 
his personal, military and medical history, noting in 
particular that he had not been hospitalized for psychiatric 
reasons from 1976 until 1998.  On mental status examination, 
the veteran was noted to be neat and clean in appearance.  He 
was pleasant and cooperative; his speech was clear and goal-
directed.  There was no overt evidence of a formal thought 
disorder.  He was oriented in all three spheres.  The veteran 
denied suicidal or homicidal ideation.  He denied feeling 
depressed or experiencing anxiety on a regular basis.  The 
examiner further noted that the veteran did not appear to 
meet the diagnostic criteria for PTSD.  The diagnoses 
included major depressive disorder, recurrent, and dysthymic 
disorder.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 63.  

In a March 1999 rating action, the RO re-characterized the 
veteran's service-connected psychiatric disability as major 
depressive disorder and increased the rating to 10 percent, 
effective December 31, 1998.  

In a statement received at the RO in May 1999, the veteran 
requested that the RO "reconsider" his claim for service 
connection for PTSD.  However, in an undated Report of 
Contact, a Veteran's Service Representative at the RO 
detailed a telephone conversation with the veteran regarding 
his recent claim for PTSD and reported that the veteran's 
intention was not to claim service connection for PTSD, but 
rather to apply for an increased rating in his current 
psychiatric disability.  

The report of a May 1999 VA examination for Housebound Status 
included a diagnosis of depression, but was silent for any 
specific findings regarding that condition.  Other diagnoses 
included diabetes mellitus, hypertension and status-post 
right hip replacement and removal of prosthesis.  The veteran 
required crutches for ambulation.  The examiner certified 
that the veteran required the daily personal health care 
services of a skilled provider without which he would require 
hospital, nursing home or other institutional care. 

The veteran was afforded a VA psychiatric examination in June 
1999, at which time his pertinent history was reviewed.  On 
mental status examination, the veteran was noted to be 
casually dressed, but somewhat poorly groomed.  He was 
cooperative, pleasant and used "more that [sic] a little 
bravado" to cover some underlying depression and anxiety.  
Speech was generally relevant and goal directed.  There was 
no evidence of a formal thought disorder.  The veteran was 
oriented times three, with some slight impairment in memory 
evidence.  He denied current suicidal thinking, but struggles 
with periodic depression and anxiety.  He reported feeling 
isolated and there was a loss of interest in significant 
activities.  The diagnoses included major depressive disorder 
and generalized anxiety disorder; the examiner assigned a GAF 
score of 55.  

In the rating action presently on appeal, the RO increased 
the rating for major depressive disorder to 50 percent, 
effective May 12, 1999.  

In a September 1999 rating decision, the RO assigned a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.29 for a period of hospitalization from December 1, 1998 
to February 1, 1999.  The report of a VA hospitalization 
noted that the veteran had been an in-patient from December 
1, 1998 to January 14, 1999.  He had been transferred from a 
private hospital where he had been treated following a 
suicide attempt.  Upon discharge from the VA Medical Center, 
the veteran was returned to a residential facility.  He was 
considered "probably" incompetent for VA purposes and 
unemployable.  Diagnoses included PTSD; the GAF score on 
admission was 45, on discharge, 55.  

When the Board initially reviewed the veteran's appeal in 
January 2001, it was observed that complete medical records 
had not been obtained.  The Board remanded the matter to the 
RO to obtain any pertinent treatment records and to afford 
the veteran another VA examination.  

Treatment records associated with the claims file subsequent 
to the Board remand include reports detailing the veteran's 
November 1998 private hospitalization and ongoing VA 
treatment.  

VA treatment records note that the veteran was a resident at 
a VA treatment facility.  A November 1999 chart entry noted 
that the veteran still had "some bizarre thinking and often 
goes on verbal tirades;" however, his behavior had been 
fairly consistent and stable.  

A March 2000 chart extract prepared by the veteran's 
psychiatrist noted the veteran's report that he was not 
depressed, suicidal or homicidal.  

A December 2000 treatment noted indicates that the veteran 
complained of being tired and sleepy, but denied an 
exacerbation of his depression. 

In February 2001, a social worker reported on five recent 
encounters with the veteran and noted that the veteran had 
not been a behavior or management problem.  He spent most of 
the day in his room, but interacted with other residents at 
meals and activities.  It was further noted that the veteran 
was waiting to relocate to a private residential care 
hospital to be closer to his family.  The social worker noted 
that the veteran complained of occasional depression, but 
strongly denied suicidal ideation or intent.  He maintained 
frequent contact with his family, via phone calls and visits 
home.  

Pursuant to the Board's instructions, the veteran underwent 
VA psychiatric examination in February 2002.  As part of the 
examination, the examiner reviewed the claims file and made 
detailed notations regarding specific entries in the medical 
records.  The examiner addressed the veteran's medical, 
occupational and social history over the previous year and 
noted that he had to leave the residential care facility 
because he was not abiding by rules and non-compliance with 
medication.  The examiner noted that the veteran had begun 
adjusting to hospitalization and was stabilized on 
medications.  

Current mental status examination revealed the veteran to be 
outgoing, sociable and cooperative.  He was articulate and 
well spoken.  The examiner noted that the veteran appeared to 
enjoy the individual attention of being interviewed but 
became slightly tearful when telling about stressful war 
experiences.  The veteran was oriented times three; 
sensorium, clear.  The examiner commented on various symptoms 
reported by the veteran and noted within the record.  
Thereafter, the examiner offered diagnoses of bipolar 
disorder and PTSD and assigned a current GAF score of 55, and 
a past-year GAF score of 45.  The examiner commented that 
while the diagnosis of bipolar disorder was probably new, 
that that condition is related to the major depressive 
disorder.  

In an April 2002 addendum to that report, the examiner 
reiterated that his original report had been based on a 
thorough review of the claims file and examination of the 
veteran.  The addendum was prepared to include specific 
consideration of the rating criteria.  The examiner noted the 
general rating formula for mental disorders and offered his 
observations of the veteran's behavior as it related to the 
criteria.  As for the criteria pertinent to a 100 percent 
rating, the examiner noted that the veteran had not displayed 
any such symptoms.  With regard to impaired impulse control, 
the examiner cited an estimated four instances of such 
behavior during recent hospitalization.  The examiner further 
observed that "[n]one of the rest of the Scale 70 
descriptors seems to apply at present."  As for criteria 
cited for a 50 percent rating, the examiner observed the 
veteran had demonstrated difficulty in establishing and 
maintaining effective work and social relationships; however, 
none of the other criteria were present.  In a discussion 
following the review of the rating criteria and the veteran's 
history and symptomatology, the examiner stated that the 
diagnosis offered in April 2002 remains the same.  

In a May 2002 rating decision, the RO considered the recent 
examination report and recently received medical records and 
granted service connection for PTSD.  The service-connected 
psychiatric disorder was However, as that condition was 
considered part of the already service-connected major 
depressive disorder. 

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's psychiatric disorder is currently evaluated as 
50 percent disabling under the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9434.  Under the general rating 
formula for mental disorders, a 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.   

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

In evaluating the veteran's disability, consideration is 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remission, and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  See 
38 C.F.R. § 4.126 (2001).  

Considering the pertinent evidence of record in light of the 
above criteria, the Board finds that the preponderance of the 
evidence is against the claim for increase.  

As indicated above, prior to the filing of a claim for 
increase in May 1999, the veteran was hospitalized between 
December 1998 and January 1999 after an apparent suicide 
attempt; however, a temporary total evaluation has been 
granted for that the period.  Pertinent to the claim for a 
higher evaluation for psychiatric disability, the evidence 
reflects that the veteran's primary symptoms appear to 
consist of at least one incident of slight memory loss (June 
1999), occasional depression and anxiety (February 1999, June 
1999), and occasional episodes of impaired thinking and/or 
impulse control (November 1999, April 2002).  The Board finds 
that these symptoms are indicative of occupational and social 
impairment with no more than reduced reliability and 
flexibility, the level of disability contemplated by the 
currently assigned 50 percent evaluation.  

However, the criteria for more than the current 50 percent 
evaluation are not met.  As indicated above, the next higher, 
70 percent evaluation is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood.  
Here, however, the record simply does not establish the level 
of symptomatology contemplated by at least the 70 percent 
evaluation.  Since the veteran's suicide attempt and 
associated hospitalization in late 1998, no suicidal or 
homicidal ideation has not been indicated.  There is no 
evidence that his speech has been illogical, obscure, or 
irrelevant, or that he goes through any obsessive rituals.  
Clearly, the veteran has reported experiencing occasional 
depression and anxiety; however, no continuous or near 
continuous panic or depression has ever been indicated.  A 
November 1999 treatment record indicated that the veteran 
still "had some bizarre thinking and often goes on verbal 
tirades," the reports of the pertinent examinations for 
compensation purposes reflect notations that the veteran's 
thought process has been logical, cogent, and fairly 
relevant.  The Board does not find, and the veteran does not 
appear to contend, that he suffers from any spatial 
disorientation.  Additionally, while the July 1999 examiner 
noted that the veteran was "casually dressed but poorly 
groomed," there is otherwise no indication that the veteran 
has been neglectful of his personal appearance or hygiene.  
The record also does not reflect that the veteran is unable 
to maintain relationships.  The veteran has a relationship 
with his children and is considering moving to another 
medical facility to be closer to them.  This suggests only 
difficulty maintaining, as opposed to an inability to 
maintain, effective relationships.  Clearly, then, the 
pertinent medical evidence establishes that the veteran 
simply does not experience vast majority of the symptoms 
contemplated in the next higher, 70 percent, evaluation.  It 
logically follows that symptoms for the maximum 100 percent 
rating likewise are not met.

The Board's findings in this regard are consistent with the 
most recent, February 2002 examiner's comments about the 
extent of the veteran's psychiatric impairment.  The examiner 
observed that the veteran had demonstrated difficulty in 
establishing and maintaining effective work and social 
relationships, as contemplated in the 50 percent evaluation.  
Regarding the criteria for a 70 percent rating, however, the 
examiner noted that while the veteran had demonstrated 
impaired impulse control, that none of the other symptoms for 
that rating were present.  The February 2002 examiner also 
specifically noted that the veteran did not experience any of 
the symptoms detailed under the 100 percent criteria.  

The Board also finds that the current 50 percent rating is 
consistent with the GAF scores noted throughout the record.  
The veteran's "current" GAF scores have ranged from 55 to 
63, with low a GAF score from the previous years reported, in 
February 2002, as 45.  

GAF scores reflect the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  A GAF of 41 to 50 is defined 
as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 51 to 60 
is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships. 

The "current" GAF scores noted on examination (to include 
the most recently assigned GAF of 55) have averaged in the 
51-60 range, which is reflective of moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning; such a score is consistent with the overall 
symptomatology shown.  While the February 2002 examiner 
estimated that the veteran's past year score was 45, the 
veteran did not have a compensation examination in the prior 
year, and none of the contemporaneous treatment records dated 
in 2000 and 2001 reflect more severe impairment that that 
shown on examination in February 2002; hence, the examiner's 
basis for the assignment of the prior year GAF of 45 is 
unclear.  However, even assuming, arguendo, that the examiner 
had a legitimate basis for concluding that the veteran's 
overall functioning was, hypothetically, worse in year prior 
to the most recent examination, the GAF assigned is but one 
factor to consider in assessing the evaluation to be assigned 
pursuant to a claim for increase.  The fact remains that 
there simply is no evidence that the veteran experiences, or 
has experienced, at any time pertinent to the current claim 
for higher evaluation, the type and severity of 
symptomatology required for assignment of at least the 70 
percent evaluation for psychiatric disability.  Hence, on 
this record, no more than the current 50 percent schedular 
evaluation is assignable.

The Board also has considered whether the record presents a 
basis for assignment an increased rating in this case on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1).  The 
Board finds, however, the criteria for invoking the 
procedures set forth in that regulation are not met.  It has 
not been shown by the competent, credible evidence of record 
that his service-connected major depressive disorder with 
PTSD has resulted in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
As indicated above, while the veteran was hospitalized in 
December 1998 for treatment following a suicide attempt, a 
temporary total rating was assigned for that period; the 
veteran's more consistent level of functioning was restored 
shortly thereafter.  Moreover, while the veteran has resided 
in VA residential care program, the veteran's age, other 
disabilities, and inability to ambulate without assistance 
status post hip replacement and removal of prosthesis appear 
to have been factors in the veteran's placement in such a 
facility.  See report of May 1999 Examination for Housebound 
Status.  However, the Board finds that frequent periods of 
hospitalization due to the service-connected psychiatric 
disability, within the meaning of section 3.321(b)(1), are 
not shown, nor is the disability shown to otherwise present 
such an exceptional or unusual disability picture as to 
render application of the normal schedular rating criteria 
impractical.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to refer or 
remand the claim for compliance with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board concludes that the 
claim for an increased rating for major depressive disorder 
with PTSD must be denied.  In reaching this decision, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, however, as the preponderance of 
the evidence is against the veteran's claim, the doctrine is 
not for application in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).



ORDER

A disability rating higher than 50 percent for major 
depressive disorder with PTSD is denied.  



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

